Citation Nr: 1721079	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints, to include the neck (cervical spine) and ribs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	M. R. Lippman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2013.  This matter was originally on appeal from rating decisions dated in September 2005, February 2008, and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, the Board notes that the Veteran submitted an attorney-prepared "Veterans Benefits Attorney/Client Contingent Fee Contract" in April 2003.  Effective June 23, 2008, VA amended its regulations governing the representation of claimants before VA.  73 Fed. Reg. 29,852 (May 22, 2008).  As a result, VA now requires a properly completed VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, as a prerequisite to VA recognition of representation in a particular case.  38 C.F.R. § 14.629 (c).  Thus, the changes are applicable only to those fee agreements entered on or after June 23, 2008.  Accordingly, the changes in law and regulations are not applicable in this case.

A review of the claims file shows that although the Veteran provided testimony at a September 2012 Travel Board hearing, the Veteran's attorney submitted a request for an additional hearing.  The attorney was apparently unable to attend the initial hearing.  Specifically, in November 2013, the Veteran's attorney requested a "three way video conference before the Board of Veterans' Appeals."   There is no indication that this request has been withdrawn.

The attorney has reportedly had difficulty accessing the case file, and the RO has apparently limited access secondary to no current 21-22a being filed.  As noted, that is not proper in this case.  As such, to assure that the attorney has adequate access to the file, the matter is returned to the RO for more comprehensive review by the attorney.

Given the expressed intent of the Veteran's attorney, the Board concludes that this case must be returned to the RO to arrange for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A videoconference hearing should be scheduled for the Veteran in connection with his appeal; and if possible, with the undersigned Veterans Law Judge who conducted the September 2012 Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  If the videoconference hearing is no longer desired, the Veteran or his attorney should submit a withdrawal for such hearing in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




